                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

JOHN KEITH LAWRENCE,

       Plaintiff,

v.                                                          No. 1:16-cv-01247-JDB-cgc

CORECIVIC, et al.,

      Defendants.
______________________________________________________________________________

      ORDER DENYING PLAINTIFF’S MOTION FOR RELIEF FROM JUDGMENT
______________________________________________________________________________

       Pro se Plaintiff, John Keith Lawrence, a prisoner at the Hardeman County Correctional

Facility (“HCCF”) in Whiteville, Tennessee, filed this action alleging violations of 42 U.S.C. §

1983 against various officials at the prison, as well as CoreCivic, the corporation responsible for

running the facility. (Docket Entry (“D.E.”) 1.) The Court dismissed all Defendants but one

pursuant to the screening standards set forth in 28 U.S.C. § 1915. (D.E. 12.) Plaintiff voluntarily

dismissed the remaining Defendant, Dr. Dietz, with prejudice on August 3, 2018, after the inmate

was transferred to a different prison. (D.E. 20.) The Court entered judgment ten days later. (D.E.

21.) On December 31, 2018, Lawrence filed a motion with the Court requesting an injunction and

restraining order against Defendants because he had been moved back to HCCF and Defendants

allegedly resumed their offending conduct. (D.E. 22.)

       Although Plaintiff seeks an injunction, his motion would procedurally require the Court to

reopen the case. Thus, it is more fairly characterized as a motion for relief from judgment under

Fed. R. Civ. P. 60(b). However, because Lawrence seeks to enjoin only new constitutional


                                                1
violations, such relief is inappropriate, and the motion is, therefore, DENIED. If Plaintiff desires to

pursue these new claims, he would need to file a new complaint.

       Pursuant to 28 U.S.C. § 1915(a)(3), the Court must also consider whether an appeal of

this order by Lawrence would be taken in good faith. The good faith standard is an objective

one. Coppedge v. United States, 369 U.S. 438, 445 (1962). The test for whether an appeal is

taken in good faith is whether the litigant seeks appellate review of any issue that is not

frivolous. Id. The same considerations that lead the Court to deny this motion also compel the

conclusion that an appeal would not be taken in good faith.

       Therefore, it is CERTIFIED, pursuant to 28 U.S.C. §1915(a)(3), that any appeal in this

matter by Plaintiff would not be taken in good faith.

       IT IS SO ORDERED this 3rd of January 2019.


                                               s/ J. DANIEL BREEN
                                               UNITED STATES DISTRICT JUDGE




                                                  2
                              Respectfully submitted,

                              PENTECOST, GLENN, MAULDIN & YORK, PLLC

                       By:    s/Jessica H. Chandler_______________
                              Jessica H. Chandler #32031
                              Attorney for Defendant, Dr. Dietz
                              106 Stonebridge Boulevard
                              Jackson, Tennessee 38305
                              (731) 668-5995 – Telephone
                              (731) 668-7163 – Facsimile


                                 CERTIFICATE OF SERVICE

        This is to certify that this Proposed Order Granting Motion for Extension has been served
electronically via the Court’s ECF system or via U.S. Mail on the following:

John Keith Lawrence, #267123
West Tennessee State Penitentiary
480 Green Chapel Road
P.O. Box 1150
Henning, TN 38041-1150


       This the 18th day of May, 2018.

                              PENTECOST, GLENN, MAULDIN & YORK, PLLC

                       By:    s/Jessica H. Chandler
                              Jessica H. Chandler




                                                 3
